IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,848-01


                            EX PARTE CATHY KRUPPA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1076913-A IN THE 337TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

controlled substance and was sentenced to 30 days’ imprisonment. She did not appeal her

conviction.

        Applicant contends that her plea was involuntary because the substance she possessed

contained no illicit materials.

        The trial court made findings of fact and conclusions of law and recommended that we set
                                                                                                    2

aside Applicant’s conviction.

       We agree that Applicant is entitled to relief. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim.

App. 2014). Relief is granted. The judgment in cause number 1076913 in the 337th District Court

of Harris County is set aside, and, if in custody, Applicant is remanded to the custody of the Sheriff

of Harris County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 27, 2016
Do not publish